Exhibit 10.1



WAIVER AND FIRST AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
THIS WAIVER AND FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(this "Amendment") is entered into as of October 30, 2014, by and among Essex
Crane Rental Corp., a Delaware corporation ("Borrower"), Essex Holdings, LLC, a
Delaware limited liability company ("Guarantor"; Borrower and Guarantor are
collectively referred to herein as "Loan Parties" and each individually as a
"Loan Party"), Wells Fargo Capital Finance, LLC, as Agent for Lenders ("Agent"),
and the financial institutions named as lenders on the signature pages hereto
("Lenders").
WHEREAS, Loan Parties, Agent and Lenders are parties to that certain Fourth
Amended and Restated Credit Agreement dated as of May 13, 2014 (as heretofore or
hereinafter amended, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement");
WHEREAS, Borrower has notified Agent and Lenders that an Event of Default exists
as a result of Borrower's Fixed Charge Coverage Ratio being less than 1.10:1.00
for the trailing twelve month period ended August 31, 2014, constituting a
breach of Section 7(a) of the Credit Agreement and an Event of Default under
Section 8.2(a)(iii) of the Credit Agreement (the "Existing Event of Default");
and
WHEREAS, the Loan Parties have requested that Agent and Required Lenders waive
the Existing Event of Default and amend the Credit Agreement in certain respects
as set forth herein, and Agent and Required Lenders have agreed to the foregoing
subject to the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.    Waiver. Subject to the satisfaction of the conditions to effectiveness set
forth in Section 3 below, and in reliance upon the representations and
warranties contained in Section 4 below, the undersigned Lenders, constituting
Required Lenders pursuant to the Credit Agreement, hereby waive the Existing
Event of Default. This is a limited waiver and shall not be deemed to constitute
(i) a waiver of any other Event of Default or any other existing or future
breach of the Credit Agreement or any of the Loan Documents or of any other
covenant or provision of the Credit Agreement or the Loan Documents or (ii) a
modification or alteration of the terms, conditions or covenants of the Credit
Agreement or any other Loan Document.
2.    Amendments. Subject to the satisfaction of the conditions to effectiveness
set forth in Section 3 below, and in reliance upon the representations and
warranties contained in Section 4 below, the Credit Agreement is hereby amended
as follows:
(a)    Section 7(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(a)    Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio, measured
on a month-end basis for the trailing twelve month period ending on such date,
of at least (i) 1.08:1.00 for the month ended September 30, 2014 and (ii)
1.10:1.00 for the month ending October 31, 2014 and each month ending
thereafter.
(b)    The definition of "EBITDA" set forth in Schedule 1.1 to the Credit
Agreement is hereby amended by deleting the word "and" at the end of clause
(c)(iv) thereto, replacing the "," at the end of clause (c)(v) thereto with ",
and" and adding a new clause (c)(vi) thereto as follows:
(vi) solely for the purpose of calculating EBITDA when determining compliance
with the Fixed Charge Coverage Ratio covenant set forth in Section 7(a), the
severance expenses listed on Schedule S to the Agreement for the periods
indicated on such Schedule S.
(c)    Schedule 4 to Exhibit C-1 (Compliance Certificate) to the Credit
Agreement is hereby amended and restated in its entirety as set forth on Annex A
attached hereto.
(d)    A new Schedule S (Severance Expenses) is hereby attached to the Credit
Agreement as set forth on Annex B attached hereto.




--------------------------------------------------------------------------------

Exhibit 10.1

3.    Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon the satisfaction of each of the following conditions precedent in
a manner satisfactory to Agent:
(a)    Agent shall have received counterparts of this Amendment, duly
authorized, executed and delivered by Borrower, Guarantor, Agent and Required
Lenders;
(b)    Agent shall have received counterparts of a letter agreement dated as of
the date hereof (the "Amendment Fee Letter"), duly authorized, executed and
delivered by Borrower and Agent;
(c)    Agent shall have received the fees set forth in the Amendment Fee Letter;
and
(d)    no Default or Event of Default (other than the Existing Event of Default)
shall have occurred and be continuing on the date hereof or as of the date of
the effectiveness of this Amendment.
4.    Representations and Warranties. In order to induce Agent and Required
Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to Agent and Lenders, after giving effect to this Amendment:
(a)    all representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
that any representations and warranties already qualified by materiality shall
be true and correct in all respects) as of the date of this Amendment, with the
same effect as though made on such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct on and as
of such earlier date);
(b)    neither Loan Party is required to obtain any consent, approval or
authorization from, or to file any declaration or statement with, any
Governmental Authority or any other Person in connection with or as a condition
to the execution, delivery or performance of this Amendment;
(c)    no Default or Event of Default has occurred and is continuing other than
the Existing Event of Default; and
(d)    this Amendment constitutes a legal, valid and binding obligation of such
Loan Party and is enforceable against such Loan Party in accordance with its
terms.
5.    Reaffirmation. Except as expressly set forth in this Amendment, each Loan
Party affirms that nothing contained in this Amendment shall modify in any
respect whatsoever any Loan Document to which it is a party and reaffirms its
obligations under each of the other Loan Documents to which it is a party.
6.    Reservation of Rights. Except as expressly set forth in this Amendment,
each of the parties hereto acknowledges and agrees that nothing contained in
this Amendment shall be deemed to constitute or shall be construed as (i) a
waiver of any Default or Event of Default that may exist (other than the
Existing Event of Default), (ii) a waiver or release of any of Agent's or any
Lenders' rights or remedies against either Loan Party or any other party to the
Credit Agreement, the other Loan Documents or pursuant to applicable law or
(iii) a course of dealing obligating Agent or any Lender to provide any
accommodations, financial or otherwise, to either Loan Party at any time. Agent
and Lenders hereby expressly reserve and preserve all of their rights and
remedies under the Credit Agreement, the other Loan Documents and applicable
law.
7.    Release.
(a)    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Loan Party, on behalf of itself and its
successors, assigns, and other legal representatives (each Loan Party and all
such other Persons being hereinafter referred to collectively as the "Releasors"
and individually as a "Releasor"), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
"Releasees" and individually as a "Releasee"), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set‑off, demands and
liabilities whatsoever (individually, a "Claim" and collectively, "Claims") of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which any Releasor may now own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to




--------------------------------------------------------------------------------

Exhibit 10.1

the day and date of this Amendment, in any way related to or in connection with
the Credit Agreement, or any of the other Loan Documents or transactions
thereunder or related thereto.
(b)    Each Loan Party understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
(c)    Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
8.    Miscellaneous.
(a)    Expenses. Loan Parties, jointly and severally, agree to pay on demand all
costs and expenses of Agent (including the reasonable fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith.
(b)    Governing Law. This Amendment shall be a contract made under and governed
by the internal laws of the State of Illinois.
(c)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Delivery of a counterpart of this Amendment delivered via
facsimile, portable document format ("pdf") or other electronic transmission
shall have the same effect as the delivery of a manually executed original
counterpart of this Amendment, but each party delivering this Amendment via
facsimile, pdf or other electronic transmission shall also deliver an original
of this Amendment.
(d)    References. Any reference to the Credit Agreement contained in any
document, instrument or agreement executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.
[Signature pages follow]








--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 
 
ESSEX CRANE RENTAL CORP.,
a Delaware corporation
 
 
 
 
By:
/s/ Kory M. Glen
 
Name:
Kory M. Glen
 
Title:
Chief Financial Officer
 
 
 
 
 
ESSEX HOLDINGS, LLC,
a Delaware limited liability company
 
 
 
 
By:
/s/ Kory M. Glen
 
Name:
Kory M. Glen
 
Title:
Chief Financial Officer
 
 
 
 
 
WELLS FARGO CAPITAL FINANCE, LLC,
as Agent and as a Lender
 
 
 
 
By:
/s/ Laura Nickas
 
Name:
Laura Nickas
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
 
 
By:
/s/ James Simpson
 
Name:
James Simpson
 
 
 
 
 
ALOSTAR BANK OF COMMERCE,
as a Lender
 
 
 
 
By:
/s/ Daryn Venéy
 
Name:
Daryn Venéy
 
 
 
 
 
KAYNE SENIOR CREDIT FUND (QP), L.P.,
as a Lender
 
 
 
 
By:
/s/ Albert M. Ricchio
 
Name:
Albert M. Ricchio
 
 
 
 
 
KAYNE SENIOR CREDIT FUND, L.P.,
as a Lender
 
 
 
 
By:
/s/ Albert M. Ricchio
 
Name:
Albert M. Ricchio
 
 
 







--------------------------------------------------------------------------------

Exhibit 10.1

 
 
1492 CAPITAL, LLC,
as a Lender
 
 
 
 
By:
/s/ Thomas A. Shanklin
 
Name:
Thomas A. Shanklin
 
 
 













--------------------------------------------------------------------------------

Exhibit 10.1

ANNEX A
Schedule 4 to Exhibit C-1
SCHEDULE 4


Financial Covenants
1.    Fixed Charge Coverage Ratio.
Borrower's and its Subsidiaries' Fixed Charge Coverage Ratio, measured on a
month-end basis, for the __ month period ending __________, 20___, is ___:1.0,
which ratio [is/is not] greater than or equal to [1.08:1.0]1/[1.10:1.0] for the
corresponding period, as required in Section 7(a) of the Credit Agreement.
2.    Capital Expenditures.
Borrower's and its Subsidiaries' Capital Expenditures (excluding the amount, if
any, of Capital Expenditures made with Net Cash Proceeds reinvested pursuant to
the proviso in Section 2.4(e)(ii) and the amount, if any, of Capital
Expenditures incurred in connection with a Permitted Disposition requested by a
customer), measured on a fiscal year to date basis, as of the last day of the
month ending __________, 20___, is ___:1.0, which [is/is not] less than or equal
to $2,000,000 as required in Section 7(b) of the Credit Agreement.
3.    Excess Availability.
Borrower's Excess Availability on each date during the prior month [was/was not]
at least 10% of the aggregate Revolving Loan Commitments Amount, as required in
Section 7(c) of the Credit Agreement.


1 For the month ending September 30, 2014 only.




--------------------------------------------------------------------------------

Exhibit 10.1

ANNEX B
Schedule S
Severance Expenses
Essex Crane Rental Corp.
 
 
 
Trailing Twelve Month Impact
 
 
 
Severance Expenses
 
 
 
 
 
 
 
 
Total
 
TTM Impact
Beginning Balance
$
(912,606
)
 
 
July 2013
25,000


 
25,000


August 2013
25,000


 
50,000


September 2013
25,000


 
75,000


October 2013
25,000


 
100,000


November 2013
25,000


 
125,000


December 2013
25,000


 
150,000


January 2014
25,000


 
175,000


February 2014
25,000


 
200,000


March 2014
25,000


 
225,000


April 2014
25,000


 
250,000


May 2014
56,619


 
306,619


June 2014
75,333


 
381,952


July 2014
50,333


 
407,284


August 2014
50,333


 
432,617


September 2014
50,333


 
457,950


October 2014
50,333


 
483,282


November 2014
50,333


 
508,615


December 2014
50,333


 
533,948


January 2015
50,333


 
559,280


February 2015
50,333


 
584,613


March 2015
50,333


 
609,946


April 2015
50,333


 
635,278


May 2015
18,714


 
597,372


June 2015
8,614


 
530,654


July 2015
—


 
480,321


August 2015
—


 
429,989


September 2015
—


 
379,656


October 2015
—


 
329,323


November 2015
—


 
278,991


December 2015
—


 
228,658


January 2016
—


 
178,325


February 2016
—


 
127,993


March 2016
—


 
77,660


April 2016
—


 
27,328


May 2016
—


 
8,614


Ending Balance
$
—


 
 







